Citation Nr: 1450577	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-33 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether apportionment of Department of Veterans Affairs compensation benefits in the amount of $176 for M.G. and R.G., effective from January 1, 2009, was proper.


REPRESENTATION

Appellant (Veteran) represented by:  Disabled American Veterans
Appellant (M.P.) represented by:  The American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 special apportionment decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted the Veteran's ex-spouse (M.P.) an apportionment of the Veteran's VA compensation benefits in the amount of $176 for her dependent children (M.G. and R.G.), effective from January 1, 2009.

The Veteran testified before the undersigned at a June 2014 videoconference hearing at the RO and a transcript of the hearing has been associated with his claims folder.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellants if further action is required.


REMAND

A claim for an apportionment is a "contested claim" subject to special procedural requirements.  For instance, when a substantive appeal is filed, its content is to be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 U.S.C.A. § 7105A(b) (West 2002); 38 C.F.R. § 19.102 (2014).

If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  38 C.F.R. § 20.713(a) (2014).

In the present case, M.P. requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) on her November 2011 substantive appeal (VA Form 9).  However, she was not informed of the Board hearing that was held in June 2014 nor was she scheduled for a Travel Board hearing.  Also, both the Veteran and M.P. should be notified of the content of each other's substantive appeals.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and M.P. shall be appropriately notified of the content of each other's substantive appeals and afforded the opportunity to respond thereto.

2.  Schedule M.P. for a Board hearing before a Veterans Law Judge at the RO following all appropriate steps, including those dealing with apportionment claims.  M.P. and the Veteran shall both be notified of the date and time of the scheduled hearing and of the opportunity to be present.

The appellants have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



